UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OFTHE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedApril 30,2012 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 000-21084 Champion Industries, Inc. (Exact name of Registrant as specified in its charter) West Virginia 55-0717455 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 2450-90 1st Avenue P.O. Box 2968 Huntington, WV 25728 (Address of principal executive offices) (Zip Code) (304) 528-2700 (Registrant’s telephone number, including area code) Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesü No. Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesüNo. Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer,a non-accelerated filer, or a smaller reporting company. See definition of “large accelerated filer”, "accelerated filer"and "smaller reporting company"in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filero Non-accelerated filer o Smaller reporting company þ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes Noü. Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. Class Outstanding atApril 30, 2012 Common stock, $1.00 par value per share 11,299,528 shares Champion Industries, Inc. INDEX Page No. Part I.Financial Information Item 1. Financial Statements Consolidated Balance Sheets (Unaudited) 3 Consolidated Statements ofOperations (Unaudited) 5 Consolidated Statements of Cash Flows (Unaudited) 6 Notes to Consolidated Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition andResults of Operations 21 Item 3. Quantitative and Qualitative Disclosure About Market Risk 30 Item 4. Controls and Procedures 30 Part II.Other Information Item 1. Legal Proceedings 31 Item 1A. Risk Factors 31 Item 6. Exhibits 31 Signatures 32 2 PART I - FINANCIAL INFORMATION Item 1. Financial Statements Champion Industries, Inc. and Subsidiaries Consolidated Balance Sheets , ASSETS April30, October 31, (Unaudited) Current assets: Cash $ $ - Accounts receivable, net of allowance of $1,570,000 and $933,000 Inventories Income tax refund - Other current assets Deferred income tax assets - Total current assets Property and equipment, at cost: Land Buildings and improvements Machinery and equipment Furniture and fixtures Vehicles Less accumulated depreciation ) ) Goodwill Deferred financing costs Other intangibles, net of accumulated amortization Trademarkand masthead Deferred tax asset, net of current portion - Other assets Total assets $ $ See notes to consolidated financial statements. 3 Champion Industries, Inc. and Subsidiaries Consolidated Balance Sheets (continued) LIABILITIES AND SHAREHOLDERS’ EQUITY April 30, October 31, (Unaudited) Current liabilities: Notes payable, line of credit $ $ Negative book cash balances - Accounts payable Deferred revenue Accrued payroll and commissions Taxes accrued and withheld Accrued expenses Current portion of long-term debt: Notes payable Total current liabilities Long-term debt, net of current portion: Notes payable Notes payable - related party - Other liabilities Total liabilities Shareholders’ (deficit) equity: Common stock, $1 par value, 20,000,000 shares authorized; 11,299,528 shares issued and outstanding Additional paid-in capital Retained deficit ) ) Total shareholders’ (deficit) equity ) Total liabilities and shareholders’ (deficit) equity $ $ See notes to consolidated financial statements. 4 Champion Industries, Inc. and Subsidiaries Consolidated Statements of Operations (Unaudited) Three Months Ended April 30, Six Months Ended April 30, Revenues: Printing $ Office products and office furniture Newspaper Total revenues Cost of sales & newspaper operating costs: Printing Office products and office furniture Newspaper cost of sales & operating costs Total cost of sales & newspaper operating costs Gross profit Selling, general and administrative expenses Asset impairments/restructuring charges - (Loss) income from operations ) ) Other income (expenses): Interest expense - related party ) Interest expense ) Other ) (Loss) income before income taxes ( 9,226,002 ) ) Income tax (expense) Net (loss)income $ ) $ $ ) $ (Loss) earnings per share Basic and Diluted $ ) $ $ ) $ Weighted average shares outstanding: Basic and Diluted Dividends per share $ - $ - $ - $ - See notes to consolidated financial statements. 5 Champion Industries, Inc. and Subsidiaries Consolidated Statements of Cash Flows (Unaudited) Six Months Ended April 30, 2011 (Restated) Cash flows from operating activities: Net (loss) income $ ) $ Adjustments to reconcile net (loss) income to cash provided by operating activities: Depreciation and amortization (Gain) on sale of assets ) ) Deferred income taxes Deferred financing costs Bad debt expense Restructuring charges - Goodwill impairment - Changes in assets and liabilities: Accounts receivable Inventories ) Other current assets ) ) Accounts payable ) Deferred revenue Accrued payroll ) ) Taxes accrued and withheld ) Income taxes Accrued expenses ) ) Other liabilities ) ) Net cash provided by operating activities Cash flows from investing activities: Purchases of property and equipment ) ) Proceeds from sales of property Changein other assets ) Net cash used in investing activities ) ) Cash flows from financing activities: Borrowings on line of credit Payments on line of credit ) ) Proceeds from term debt Lender forbearance fee and legal expenses ) - Changein negative book cash balances ) Principal payments on long-term debt ) ) Net cash used in financing activities ) ) Net increasein cash and cash equivalents - Cash and cash equivalents, beginning of period - - Cash and cash equivalents, end of period $ $ - See notes to consolidated financial statements. 6 Champion Industries, Inc. and Subsidiaries Notes to Consolidated Financial Statements (Unaudited) April 30, 2012 1. Basis of Presentation, Business Operations and Recent Accounting Pronouncements The foregoing financial information has been prepared in accordance with accounting principles generally accepted in the United States of America (“GAAP”) and rules and regulations of the Securities and Exchange Commission for interim financial reporting. The preparation of the financial statements in accordance with GAAP requires management to make estimates and assumptions that affect the amounts reported in the financial statements and accompanying notes. Actual results could differ from these estimates. In the opinion of management, the financial information reflects all adjustments (consisting of items of a normal recurring nature) necessary for a fair presentation of financial position, results of operations and cash flows in conformity with GAAP. These interim financial statements should be read in conjunction with the consolidated financial statements for the year ended October 31, 2011, and related notes thereto contained in Champion Industries, Inc.’s Form 10-Kfiled January30, 2012 and Form 10-K/A Amendment No.1 filed May 25, 2012. The accompanying interim financial information is unaudited. The results of operations for the period are not necessarily indicative of the results to be expected for the full year. The balance sheet information as of October 31, 2011 was derived from our audited financial statements. Reclassifications,Revisions, and Restatement: Certain prior-year amounts have been reclassified to conform to the current year financial statement presentation. In addition, the Company has restated the Consolidated Statements of Cash Flows for the six months ended April 30, 2011 to reflect $351,000 of vehicles purchases as cash activities that were previously classified as non-cash activities. Recent Accounting Pronouncement: In May 2011, the FASB issued ASU No. 2011-04, Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and International Financial Reporting Standards (Topic 820) — Fair Value Measurement (“ASU 2011-04”), to provide a consistent definition of fair value and ensure that the fair value measurement and disclosure requirements are similar between U.S. GAAP and International Financial Reporting Standards. ASU 2011-04 changes certain fair value measurement principles and enhances the disclosure requirements particularly for Level 3 fair value measurements (as defined in Note 9). The Company applied this standard in the second quarter of fiscal 2012, and it had no material impact on the Company’s consolidated financial statements. 2. Earnings per Share Basic earnings per share is computed by dividing net income by the weighted average shares of common stock outstanding for the period and excludes any dilutive effects of stock options. Diluted earnings per share is computed by dividing net income by the weighted average shares of common stock outstanding for the period plus the shares that would be outstanding assuming the exercise of dilutive stock options. There was nodilutive effect of stock options for the three and sixmonths endedApril 30, 2012 and2011. 3. Accounts Receivable, Allowance for Doubtful Accounts and Revenue Recognition Accounts Receivable: Accounts receivable are stated at the amount billed to customers. Accounts receivable are ordinarily due 30 days from the invoice date. The Company encounters risks associated with sales and the collection of the associated accounts receivable. As such, the Company records a monthly provision for accounts receivable that are considered to be uncollectible. In order to calculate the appropriate monthly provision, the Company primarily utilizes a historical rate of accounts receivable written off as a percentage of total revenue. This historical rate is applied to the current revenues on a monthly basis. The historical rate is updated periodically based on events that may change the rate such as a significant increase or decrease in collection performance and timing of payments as well as the calculated total exposure in relation to the allowance. Periodically, the Company compares the identified credit risks with the allowance that has been established using historical experience and adjusts the allowance accordingly. Revenue Recognition: Revenues are recognized when products are shipped or ownership is transferred and when services are rendered to customers. The Company acts as a principal party in sales transactions, assumes title to products and assumes the risks and rewards of ownership including risk of loss for collection, delivery or returns. The Company typically recognizes revenue for the majority of its products upon shipment to the customer and transfer of title. Under agreements with certain customers, custom forms may be stored by the Company for future delivery. In these situations, the Company may receive a logistics and warehouse management fee for the services provided. In these cases, delivery and bill schedules are outlined with the customer and product revenue is recognized when manufacturing is complete and the product is received into the warehouse, title transfers to the customer, the order is invoiced and there is reasonable assurance of collectability. Since the majority of products are customized, product returns are not significant. Therefore, the Company records sales on a gross basis. Advertising revenues are recognized, net of agency commissions, in the period when advertising is printed or placed on websites. Circulation revenues are recognized when purchased newspapers are distributed. Amounts received from customers in advance of revenue recognized are recorded as deferred revenue. 7 Champion Industries, Inc. and Subsidiaries Notes to Consolidated Financial Statements (Unaudited) (continued) 4. Inventories Inventories are principally stated at the lower of first-in, first-out cost or market. Manufactured finished goods and work in process inventories include material, direct labor and overhead based on standard costs, which approximate actual costs. The Company utilizes an estimated gross profit method for determining cost of sales in interim periods. Inventories consisted of the following: April30, October 31, Printing and newspaper: Raw materials $ $ Work in process Finished goods Office products and office furniture $ $ 5. Long-Term Debt Long-term debt consisted of the following: April30, October 31, Installment notes payable to banks $ $ Notes payable to related party - Term loan facility with a syndicate ofbanks, collateralized by substantially all of the assets of the Company Revolving line of credit loan facility with a syndicate of banks, collateralized by substantially all of the assets of the Company Less current portion revolvingline of credit Less long-term notes payable to related party - Less current portion long-term debt Long-term debt, net of current portion and revolving line of credit $ $ 8 Champion Industries, Inc. and Subsidiaries Notes to Consolidated Financial Statements (Unaudited) (continued) On May 2, 2012 the Company received a Notice of Default and Reservation of Rights letter from the Administrative Agent for its secured lenders which was reported pursuant to Item 2.04 of Form 8-K filed May 4, 2012. This Notice of Default resulted from the expiration of the Limited Forbearance Agreement on April 30, 2012. The Limited Forbearance Agreement was the result of a previous Notice of Default as more fully described herein. The Company references to minimum excess availability and othercredit availability related to the Limited Forbearance Agreement are not applicable after April 30, 2012 due to the expiration of the Limited Forbearance Agreement. The Company has been notified that any extension of additional credit would be made by the Lenders in their sole discretion without any intention to waive any Event of Default. The Lenders have continued to provide the Company with access to the applicable revolving credit facilities during this default period. The secured and unsecured credit facilities contain restrictive financial covenants requiring the Company to maintain certain financial ratios. The Company was unable to remain in compliance with certain financial covenants arising under the Credit Agreement among the Company, Fifth Third Bank as Lender, Administrative Agent and L/C Issuer and other Lenders dated September 14, 2007, as amended (the "Credit Agreement"). The creditors have not waived the financial covenant requirements. The Company received a notice of default on December 12, 2011, which was reported pursuant to item 2.04 of Form 8-K filed December 15, 2011. This notice of default advised that the Administrative Agent had not waived the event of default and reserves all rights and remedies thereof. These remedies include, under the Credit Agreement, the right to accelerate and declare due and immediately payable the principal and accrued interest on all loans outstanding under the Credit Agreement. The notice of default further stated that any extension of additional credit under the Credit Agreement would be made by the lenders in their sole discretion without any intention to waive any event of default. On December 28, 2011, the Administrative Agent, the Lenders, the Company, all of its subsidiaries and Marshall T. Reynolds entered into a Limited Forbearance Agreement and Third Amendment to Credit Agreement (the "Limited Forbearance Agreement") which provides, among other things, that during a forbearance period commencing on December 28, 2011, and ending on April 30, 2012 (unless terminated sooner by default ofthe Companyunder the Limited Forbearance Agreement or Credit Agreement), the Lenders are willing to temporarily forbear exercising certain rights and remedies available to them, including acceleration of the obligations or enforcement of any of the liens provided for in the Credit Agreement.The Companyacknowledged in the Limited Forbearance Agreement that as a result of the existing defaults, the Lenders are entitled to decline to provide further credit to the Company, to terminate their loan commitments, to accelerate the outstanding loans, and to enforce their liens. The Limited Forbearance Agreement provides that during the forbearance period, so long asthe Companymeets the conditions of the Limited Forbearance Agreement, it may continue to request credit under the revolving credit line. The Company was in compliance with the applicable provisions of the Limited Forbearance Agreementat April 30, 2012. The Limited Forbearance Agreement requiresthe Companyto: (a) engage a chief restructuring advisor to assist in developing a written restructuring plan for the Company's business operations; (b) submit a restructuring plan to the Administrative Agent by February 15, 2012; (c) provide any consultant retained by the Administrative Agent with access to the operations, records and employees of the Company; (d) attain revised minimum EBITDA covenant targets; and (e) provide additional financial reports to the Administrative Agent. The Limited Forbearance Agreement provides that the credit commitment under the Credit Agreement is $15,000,000 and provides for a $1,450,000 reserve against the Credit Agreement borrowing base. The Company had borrowed under its $15.0 million line of credit approximately $10.0 million atApril 30, 2012, which encompassed working capital requirements, refinancing of existing indebtedness prior to The Herald-Dispatch acquisition and to partially fund the purchase of The Herald-Dispatch. Pursuant to the terms of the Limited Forbearance Agreement, the Company's borrowing base certificate as submitted to the Administrative Agent and adjusted in this filing for such provisions in the Limited Forbearance Agreement reflected minimum excess availability of $4.2 million as ofApril 30, 2012. The minimum excess availability is subject to a $1,450,000 reserve and may be adjusted by the Administrative Agent and as a result of the expiration of the Limited Forbearance Agreement on April 30, 2012 any future borrowings would be subject to the discretion of the Administrative Agent. 9 Champion Industries, Inc. and Subsidiaries Notes to Consolidated Financial Statements (continued) The Limited Forbearance Agreement provides that $2,000,000 of the $2,500,000 cash collateral held by the Administrative Agent pursuant to the Contribution Agreement and Cash Collateral Security Agreement dated March 31, 2010, among the Company, Marshall Reynolds and the Administrative Agent (the "Contribution Agreement") shall be applied at the execution of the Limited Forbearance Agreement to the outstanding term loans in inverse order of maturity, which shall satisfy in full (a) any fixed charge violation (as defined in the Contribution Agreement) as of October 31, 2011, and during the forbearance period and (b) any excess cash flow payment due under the Credit Agreement during the forbearance period. If the Company, the Administrative Agent and applicable lenders do not enter into a new agreement or an amendment to the Limited Forbearance Agreement by April 30, 2012, the defaults shall be deemed existing and unsecured and any remaining funds in the cash collateral account shall be immediately available to the Administrative Agent pursuant to the Contribution Agreement. The $2,000,000 in cash collateral released to pay down term debt was issued in the form of a subordinated unsecured promissory note inlike amount on December 28, 2011. The Company has received no notification from the Administrative Agent regarding the use of cash collateral as a result of the Company's inability to remain in compliance with certain financial covenants. Upon the expiration of the Limited Forbearance Agreement, a total of $43.3 million of long-term debt and outstanding revolving line of credit borrowings outstanding atApril 30, 2012 are subject to accelerated maturity and, as such, the creditors may, at their option, give notice to the Company that amounts owed are immediately due and payable. As a result, the full amount of the related long-term debt has been classified as a current liability in the accompanying Balance Sheet atApril 30, 2012, representing $28.4 millionof term debt as well as approximately$10.0 million in revolving credit borrowings based on contractual maturities.Regardless of the non-compliance with financial covenants, the Company has made every scheduled payment of principal and interest, including additional payments forexcess cash flow recapture payments and extra payments provided for within the LimitedForbearance Agreement and Credit Agreement.The Company is required to maintain a minimum of $750,000 of compensating balances with the Administrative Agent under the terms of its Credit Agreement. The Company is required to make certain mandatory payments on its credit facilities related to (1) net proceeds received from a loss subject to applicable thresholds, (2) equity proceeds and (3) effective January 31, 2009, and continuing each year thereafter under the terms of the agreement the Company is required to prepay its credit facilities by 75% of excess cash flow for its most recently completed fiscal year. The excess cash flow for purposes of this calculation is defined as the difference (if any) between (a) EBITDA for such period and (b) federal, state and local income taxes paid in cash during such period plus capital expenditures during such period not financed with indebtedness plus interest expense paid in cash during such period plus the aggregate amount of scheduled payments made by theCompany and its Subsidiaries during such period in respect of all principal on all indebtedness (whether at maturity, as a result of mandatory sinking fund redemption, or otherwise), plus restricted payments paid in cash by theCompany during such period in compliance with the Credit Agreement. Pursuant to the terms of the Limited Forbearance Agreement, there would be no excess cash flow payment due based on the contractual provisions regarding the application of cash collateral.The Company had no balance dueunderits prepayment obligation for fiscal 2010 and 2011 that would have been payable January 2011 and 2012 pursuant to the applicable calculations of theapplicable credit agreements. The Company may incur costs in 2012 related to facility consolidations, employee termination costs and other restructuring related activities. These costs may be incurred, in part, as a responseto the Company's efforts to overcome the impact of the global economic crisis and may occur pursuant to certain initiatives being reviewed in accordance with the provisions of the LimitedForbearance Agreement. The Company had nonon-cash activities for thethree and six months ended April 30, 2012 and 2011. The Company had previously reported certain purchases for the three and six months ended April 30, 2011 of $215,000 and $351,000, and three months ended January 31, 2012 of $37,000, respectively as non-cash activities. The cash flow statement has been restated for the six months ended April 30, 2011 to reflect these transactions as cash activities and the cash flow statement for the six months ended April 30, 2012 reflects the $37,000 previously reported as non-cash activities as cash activities. 10 Champion Industries, Inc. and Subsidiaries Notes to Consolidated Financial Statements (Unaudited) (continued) 6. Income taxes The Company assesses the available positive and negative evidence to estimate if sufficient future taxable income will be generated to use the existing deferred tax assets. A significant piece of objective negative evidence was the cumulative loss incurred over the three-year period ended October 31, 2011 and over a six-year period ended October 31, 2011. However, when these losses are adjusted for certain aberrations, rather than continuing conditions, the Company is able to represent that cumulative losses are not present in either the three year look back period or the six year look back period. The Company’s effective tax rate for the three and six months ended April 30, 2012 was a negative (127.8)% and (125.1)% compared to an effective tax rate of 44.1% and 43.5% for the three and six months ended April 30, 2011. The primary difference in tax rates between 2012 and 2011 and for 2012 between the effective tax rate and the statutory tax rate is a result of the valuation allowance taken against our deferred tax assets in the second quarter of 2012in the amount of $15.2 million. The effective income tax rate approximates the combined federal and state, net of federal benefit, statutory income tax rate and may be impacted by increases or decreases in the valuation allowance for deferred tax assets. The ultimate realization of deferred tax assets is dependent upon the generation of future taxable income during the periods in which those temporary differences become deductible. The Company considers a multitude of factors in assessing the utilization of its deferred tax assets including the reversal of deferred tax liabilities, projected future taxable income and other assessments, which may have an impact on financial results. The Company has determined, primarily as a result of its inability to enter into an amended credit facility upon the expiration of the Limited Forbearance Agreement on April 30, 2012, as well as thepotential for asubstantialincrease in interest rates and feescoupled with the uncertainty regarding future interest rate increases that the secured lenders mayimpose on the Company that a full valuationallowance of the Company's deferred tax assets, net of deferred tax liabilities,is necessary to measure the portion of the deferred tax asset that more likely than not will not be realized. This resulted in an increase in the valuation allowance from $0.6 million at October 31, 2011 to $15.8 million at April 30, 2012. The Company currently intends to maintain a full valuation allowance on our deferred tax assets until sufficient positive evidence related to our sources of future taxable income exists and the Company is better able to identify a longer term solution to our current credit situation with our secured lenders. Therefore, theamount of deferred tax asset considered realizable could be adjusted in future periods based on a multitude of factors, including but not limited to a refinancing of the Company’s existing credit agreement with its secured lenders, and such adjustments may be material to the Consolidated Financial Statements. 11 Champion Industries, Inc. and Subsidiaries Notes to Consolidated Financial Statements (Unaudited) (continued) 7. Commitments and Contingencies The nature of The Company’s business results in a certain amount of claims, litigation, investigations, and other legal and administrative cases and proceedings, all of which are considered incidental to the normal conduct of business. When the Company determines it has meritorious defenses to the claims asserted, it vigorously defends itself. The Company will consider settlement of cases when, in Management’s judgment, it is in the best interests of both the Company and its shareholders to do so. The Company periodically assesses its liabilities and contingencies in connection with outstanding legal proceedings utilizing the latest information available. The Company would accrue a loss on legal contingencies in the event the loss is deemed probable and reasonably estimable. The accrual is adjusted as appropriate to reflect any relevant developments regarding the legal contingency. In the event of a legal contingency where a loss is not probable or the amount of the loss cannot be estimated, no accrual is established. In certain cases, exposure to loss may exist in excess of the accrual to the extent such loss is reasonably possible, but not probable. Management believes an estimate of the aggregate of reasonably possible losses, in excess of amounts accrued, for current legal proceedings not covered by insuranceisnot greater than$0.5 million at April 30, 2012 and may be substantially lower than this amount. Any estimate involves significant judgment, given the varying stages of the proceedings (including cases in preliminary stages), as well as numerous unresolved issues that may impact the outcome of a proceeding. Accordingly, Management’s estimate will change from time-to-time, and actual losses may be more or less than the current estimate. The current loss estimate excludes legal and professional fees associated with defending such proceedings. These fees are expensed as incurred and may be material to the Company's Consolidated Financial Statements in a particular period. While the final outcome of legal proceedings is inherently uncertain, based on information currently available, advice of counsel, and available insurance coverage, Management believes that there is no accrual for legal contingencies required at this time. However, in the event of unexpected future developments, it is possible that the ultimate resolution of these matters, if unfavorable, may be greater than the current range of estimates discussed above and may be material to the Company’s Consolidated FinancialStatements in a particular period. As of April 30, 2012 the Company had contractual obligations in the form of leases and debt as follows: Payments Due by Fiscal Year Contractual Obligations Residual Total Non-cancelable operating leases $ Revolving line of credit - Notes payable - related party - Term debt - - - $ 12 Champion Industries, Inc. and Subsidiaries Notes to Consolidated Financial Statements (Unaudited) (continued) 8. Industry Segment Information The Company operates principally inthree industry segments organized on the basis of product lines: the production, printing and sale, principally to commercial customers, of printed materials (including brochures, pamphlets, reports, tags, continuous and other forms), the sale of office products and office furniture including interior design services andpublication ofThe Herald-Dispatch daily newspaper in Huntington, West Virginia, with a total daily and Sunday circulation of approximately 24,000 and 30,000, respectively. The Company reports segment information in a manner consistent with the way that our Management, including our chief operating decision maker, the Company’s Chief Executive Officer, assesses performance and makes decisions regarding allocation of resources in accordance with the Segment Disclosures Topic of the ASC. Our Financial Reporting systems present various data, which is used to operate and measure our operating performance. Our chief operating decision maker utilizes various measures of a segment’s profit or loss including historical internal reporting measures and reporting measures based on product lines with operating (loss) income as the key profitability measure within the segment. Product line reporting is the basis for the organization of our segments and is the most consistent measure used by the chief operating decision maker and conforms with the use of segment operating income or (loss) that is the most consistent with those used in measuring like amounts in the Consolidated Financial Statements. The identifiable assets are reflective of non-GAAP assets reported on the Company's internal balance sheets and are typically adjusted for negative book cash balances, taxes, deferredfinancing costs and other items excluded for segment reporting. The total assets reported on the Company's balance sheet as of April 30, 2012 and 2011 are $58,285,193 and $88,745,286 (restated). The identifiable assets reported above represent $57,675,205 and $78,374,868 atApril 30, 2012 and 2011. The table below presents information about reported segments for the threeand six months endedApril 30: 2012 Quarter 2 Printing Office Products & Furniture Newspaper Total Revenues $ Elimination of intersegment revenue ) ) - ) Consolidated revenues $ Operating (loss) income ) ) Depreciation & amortization Capital expenditures Identifiable assets Goodwill - 2011 Quarter 2 Printing Office Products & Furniture Newspaper Total Revenues $ Elimination of intersegment revenue ) ) - ) Consolidated revenues $ Operating income Depreciation & amortization Capital expenditures Identifiable assets Goodwill 13 Champion Industries, Inc. and Subsidiaries Notes to Consolidated Financial Statements (Unaudited) (continued) 2012 Year to Date Printing Office Products & Furniture Newspaper Total Revenues $ Elimination of intersegment revenue ) ) - ) Consolidated revenues $ Operating (loss) income ) ) ) Depreciation & amortization Capital expenditures Identifiable assets Goodwill - 2011 Year to Date Printing Office Products & Furniture Newspaper Total Revenues $ Elimination of intersegment revenue ) ) - ) Consolidated revenues $ Operating income Depreciation & amortization Capital expenditures Identifiable assets Goodwill A reconciliation of total segment revenues and of total segment operating (loss) income to consolidated (loss) income before incometaxes, for the three and six months ended April 30, 2012 and 2011, is as follows: Three months Six months Revenues: Total segment revenues $ Elimination of intersegment revenue ) Consolidated revenue $ Operating (loss)income: Total segment operating (loss) income $ ) $ $ ) $ Interest expense - related party ) Interest expense ) Other income Consolidated (loss) income before income taxes $ ) $ $ ) $ Identifiable assets: Total segment identifiable assets $ Assets not allocated to a segment Total consolidated assets $ 14 Champion Industries, Inc. and Subsidiaries Notes to Consolidated Financial Statements (Unaudited) (continued) 9. Fair Value of Financial Instruments, Derivative Instruments and Hedging Activities There is a fair value hierarchy for those instruments measured at fair value that distinguishes between assumptions based on market data (observable inputs) and our own assumptions (unobservable inputs). The hierarchy consists of three levels: Level 1 - Quoted market prices in active markets for identical assets or liabilities Level 2 - Inputs other than Level 1 inputs that are either directly or indirectly observable; and Level 3 - Unobservable inputs developed using estimates and assumptions developed by the Company, whichreflect those that a market participant would use. The Company does not believe it is practicable to estimate the fair value of its variable interest-bearing debt and revolving credit facilities related to its primary credit facilities with a syndicate of banks and its subordinated debt to a related party due primarily to the fact that an active market for the Company’s debt does not exist. The term debt not related to theCredit Agreementhad a carrying value of approximately $0.8 million and the Company believes carrying value approximates fair value for this debt based on recent market conditions, collateral support, recent borrowings and other factors. Cash consists principally of cash on deposit with banks.The Company's cash deposits in excess of federally insured amounts are primarily maintained at a large well-known financial institution. The carrying amounts of the Company's accounts receivable, accounts payable, accrued payrolls and commissions, taxes accrued and withheld and accrued expenses approximates fair value due to their short-term nature. Goodwill and other intangible assets are measured on a non-recurring basis using Level 3 inputs. 15 Champion Industries, Inc. and Subsidiaries Notes to Consolidated Financial Statements (Unaudited) (continued) 10. Restructuring of Operations In fiscal 2010 and 2011, the Company recorded charges related to a restructuring and profitability enhancement plan. This plan was implemented to effectuate certain key initiatives and was an integral component of the Second Amendment and Waiver to the Credit Agreement among the Company, Fifth Third Bank, as Lender, L/C Issuer and Administrative Agent for Lenders and other Lenders dated March 31, 2010 (the "Second Amendment"). These actions were taken to comply with the provisions and targeted covenants of the Second Amendment and to address the impact of the global economic crisis on the Company. The Company may incur additional costs in future periods to address the ongoing and fluid nature of the economic crisis, and may incur costs pursuant to certain initiatives being reviewed in accordance with the provisions of the Limited Forbearance Agreement. The amount of future charges is currently not estimable by the Company. The following information summarizes the costs incurred with respect to restructuring, integration and asset impairment charges during the three and sixmonths endedApril 30, 2012 and 2011, as well as the cumulative total of such costs representing fiscal 2010 and fiscal 2011, there were no costs incurred in the first two quarters of 2012,and such costs are included as a component of the printing segment: Three Months Ended April30, 2012 Three Months Ended April 30, 2011 Six Months Ended April 30, 2012 Six Months Ended April 30, 2011 Cumulative Total Occupancy and equipment related costs
